Dissenting Opinion by
Judge Wilkinson:
I respectfully dissent.
Normally, I would not dissent where I am in the minority on the interpretation of a contract, but when the majority opinion is based on the fact that there is no ambiguity in this contract, I must affirmatively note my disagreement. This circular reasoning is pressed to its “logical conclusion” when the majority concludes that, while normally wiring is done by the electrical contractor, this contract provided otherwise. Certainly the question here is: Did it provide otherwise? Practice and custom are most relevant in deciding this question.
Of course, if there is no ambiguity, there is no problem. However, since I feel that there is an ambiguity, then it should be resolved against the party that prepared the contract, i.e., the Authority. See Consolidated Tile and Slate Co. v. Fox, 410 Pa. 336, 189 A. 2d 228 (1963). The following is the testimony of the electrical engineer in charge of this project for the Authority’s architect: “Q. Isn’t it safe to say that normally in those GSA contracts the wiring of the Detex Alarm System was normally done by the electrical contractor? A. They are not necessarily normal to have Detex Alarm Systems. Q. Did you work on any projects where Detex Alarm Systems were installed at or about that time? A. Not at that time. Q. Have you worked on any Detex Alarm Systems since that time? A. Yes. Q. Who normally does the electrical work? Mr. Wainstein : I will object to that, sir. By the Chairman: Q. Well on the jobs you worked with, since that time, where Detex Alarm Systems were involved, what specs do you write with regard to that? A. Included in the electrical specs. *434You only get burned once. Included in the electrical specifications. By Me. Bolden : Q. But it is safe to say it is normally an electrical contractor’s function? A. Normally.”
There can be no doubt that McShain honestly believed this wiring should be performed by an electrical contractor, for when required to do the wiring, under protest, he engaged an electrical contractor to do it. Indeed, although not raised in the briefs or on argument, it would appear to me that to require or even permit the general contractor to do this wiring might be in violation of the Act of May 1, 1913, P. L. 155, Section 1, as amended, 71 P.S. §1618, which provides: “Hereafter in the preparation of specifications for the erection, construction, and alteration of any public building, when the entire cost of such work shall exceed one thousand five hundred dollars, it shall be the duty of the architect, engineer, or other person preparing such specifications, to prepare separate specifications for the plumbing, heating, ventilating, and electrical work; and it shall be the duty of the person or persons authorized to enter into contracts for the erection, construction or alteration of such public buildings and to receive separate bids upon each of the said branches of work, and to award the contract for the same to the lowest responsible bidder for each of said branches.”
I am not impressed by the argument that the Detex Alarm System would be useless for the purpose for which it was designed unless it was wired and, therefore, it was the duty of McShain to wire it. The entire structure built by McShain would be useless to the Authority if it were not wired electrically, but this does not mean that McShain does the electrical work.
The majority, in a footnote, points out that McShain sent a communication to the Authority’s architect, setting forth that the Detex Alarm System would be wired *435by the electrical contractor, and setting forth the many other details of the installation. The architect crossed ont the word “electrical” and substituted the word “general” and marked the communication “approved.” What the majority fails to point out is that the stamp used to note the architect’s approval or disapproval had a block to indicate “approved as corrected.” This was not marked but rather only the block “approved” was marked. It seems clear to me that such an action on the part of the Authority’s architect actively misled McShain, since only one word was changed in an eight-page document and then it was indicated that no change had been made.
Finally, and most important as a precedent, I do not see how Paragraph 17, Section III, of the General Conditions of Contract, No. G.S.A. 1104-10.1, quoted in the majority, can be used to require the general contractor, McShain, to do work that was in error omitted from the electrical contractor’s specifications and drawings. Since the wiring did not appear in any drawings or specifications, it could only be brought under Paragraph 17 of Section III, by designating it as “incidental work.” Incidental indeed! It was so distinct and separate that McShain had to obtain additional plans and specifications from the architect and engaged an independent electrical contractor to do the work.
I dissent.